K-othro-ck, J.-
-During the progress of the trial the following concession was made on the part of the prosecution: “It is conceded that Dr. Bonham’s residence is in Ottumwa, Iowa, and has been for the last four years; that he has been a practicing physician in the state -of Iowa for the last eleven years; that beholds a certificate from the state board of medical examiners; that that certificate has been recorded in. 'Wapello- county, Iowa, and in Mahaska county, Iowa;, that he hold® -diplomas from three medical colleges; that he is an able physician, and successful above the average of his profession in the treatment of .disease.” The evidence -shows that the defendant caused to be-inserted advertisements in two newspapers-, published in the city of Oskaloosa, Mahaska county, which, in substance, were a,s follows: That he would be at the Birds-a-11 Hotel in Oskaloosa every Tu-es-day from 10 o^ clock a. m. to 6 p. m., for the purpose of treating his ■many patients. That, he made a, specialty -of chronic disease® and rupture, and that he would treat catarrh, of the nose, throat, and lung® in a m-ost successful manner. He also named other disease® which he would treat, such as chronic stomach troubles, liver, kidney, and kindred diseases. Two or three witnesses were examined wbo> had' been under treatment with the-*254■defendant at Oskaloosa. It appears from the testimony of these witnesses that the defendant treated them for rupture. That he sold them no medicine or •drugs as such. One witness stated that the defendant furnished him “a truss, and administered medicine by hypodermic injection, with a needle, where the rupture was.” Another witness testified that the defendant treated him for rupture by fitting a truss on him, •and injecting medicine; that the truss used belonged to the witness', and was- not furnished by the {defendant. The indictment was founded upon section 2532 ■of McClain’s Code, which provides that “any itinerant vender, of any drug, nostrum, ointment, or appliance of any kind intended for the treatment of diseases or injury, who shall by writing or printing or any other method publicly profess to- cure or treat diseases or injury or deformity by any drug, nostrum, manipulation, or any other expedient shall pay a license of one hundred dollars per annum. * * *”
We have stated sufficient of the facts to show that the case demands very brief consideration. The •defendant did not advertise, nor propose to vend or sell, anything prohibited by this statute. He did not even sell the trusses which he used, but refused to do • so.. He advertised himself as a skillful physician, which he is conceded to be. He named no drug or •ointment, or anything mentioned in the statute, which he would sell, nor any kind.of manipulation or other •expedient to' be employed in treating disease. He advertised his skill as a physician, and nothing more, and the defendant was not shown to be a “vender,” in the sense in which the word is used in the statute. It is conceded that he is not a vender in a criminal sense, but it is claimed that he vends medicine in a professional sense. The facts show 'that he undertook to effect cures for a named consideration, and, like .¡many other physicians, he did not write prescriptions *255to be puit up at drug stores-, but used bis own -medicines-. By so -doing be was not a traveling -o-r itinerant vender of drugs, nostrum®, -or ointments, or -anything else prohibited' by statute. The law which the prosecution invokes for the punishment of the -defendant was not intended to- designate the regular medical practitioner as- an itinerant ven-d-er. The purpose was to tax such itinerant venders as go from place to place -advertising and -selling proprietary medicine®, such) as “Wizard Oil” and1 the like. The case of Snyder v. Closson, 84 Iowa, 184 (50 N. W. Rep. 678), is an apt illustration of the itinerant vender named in the statute. The- -order dlirectm-g a verdict of not guilty is affirmed.